       Case 4:18-cv-05712-YGR Document 104 Filed 05/07/19 Page 1 of 7



 1   XAVIER BECERRA                                            HECTOR BALDERAS
     Attorney General of California                            Attorney General of New Mexico
 2   DAVID A. ZONANA, State Bar No. 196029                     BILL GRANTHAM (pro hac vice)
     Supervising Deputy Attorney General                       Assistant Attorneys General
 3   GEORGE TORGUN, State Bar No. 222085                        201 Third St. NW, Suite 300
     SHANNON CLARK, State Bar No. 316409                        Albuquerque, NM 87102
 4   CONNIE P. SUNG, State Bar No. 304242                       Telephone: (505) 717-3520
     Deputy Attorneys General                                   E-Mail: wgrantham@nmag.gov
 5    1515 Clay Street, 20th Floor
      P.O. Box 70550
 6    Oakland, CA 94612-0550                                   Attorneys for Plaintiff State of New
      Telephone: (510) 879-1974                                Mexico
 7    Fax: (510) 622-2270
      E-mail: George.Torgun@doj.ca.gov
 8
     Attorneys for Plaintiff State of California
 9

10                               IN THE UNITED STATES DISTRICT COURT

11                         FOR THE NORTHERN DISTRICT OF CALIFORNIA

12

13   STATE OF CALIFORNIA, et al.,                         Case No. 4:18-cv-05712-YGR
14                                          Plaintiffs, (Consolidated with No. 4:18-cv-05984-YGR)
15                                                        JOINT NOTICE REGARDING
                            v.
                                                          ADMINISTRATIVE RECORD
16
     DAVID BERNHARDT, et al.,
17
                                          Defendants.
18

19
     SIERRA CLUB, et al.,
20
                                            Plaintiffs,
21

22                          v.

23   DAVID BERHARDT, et al.,

24
                                          Defendants.
25

26

27          Pursuant to the Court’s March 1, 2019 Case Management Order (Dkt. 97), Plaintiffs

28   States and Conservation and Tribal Citizen Groups (collectively, “Plaintiffs”) and Defendants
                                                     1
     Joint Notice Regarding Administrative Record,
     State of California v. Bernhardt, Case No. 4:18-cv-05712-YGR
       Case 4:18-cv-05712-YGR Document 104 Filed 05/07/19 Page 2 of 7



 1   David Bernhardt, et al. (collectively, “Defendants”) submit this Joint Notice regarding the

 2   administrative record. Plaintiffs and Defendants inform the Court that they have conferred

 3   regarding the administrative record, and although the parties disagree with respect to the

 4   documents that should be certified as part of the administrative record, they have reached an

 5   agreement that will avoid the need for Plaintiffs to file a motion challenging the completeness of

 6   the administrative record or for leave to supplement the record.

 7
            1. On March 8, 2019, Defendants filed a notice of the lodging of the Administrative
 8
                Record (Dkt 100).
 9
            2. On March 27, 2019, after Plaintiffs informed Defendants of inadvertent disclosures in
10
                the Administrative Record, Defendants filed a notice of the lodging of the Corrected
11
                Administrative Record (Dkt. 102) .
12

13          3. On April 8, 2019, Plaintiffs Conservation and Tribal Citizen Groups sent a letter to

14              Defendants listing documents that they believed must be included in the final

15              administrative record, and requesting that Defendants include those documents in a

16              final administrative record.

17
            4. Between April 23, 2019 and April 29, 2019, Plaintiffs Conservation and Tribal Citizen
18
                Groups and Defendants conferred regarding Plaintiffs’ letter.
19
            5. On April 29, 2019, Plaintiffs and Defendants agreed that certain of the documents
20
                Plaintiffs Conservation and Tribal Citizen Groups had requested to be included in the
21
                record would be certified and included in an amended administrative record.
22

23          6. Further, on April 29, 2019, while Plaintiffs maintain that the remainder of the

24              documents should be included in the certified amended administrative record and

25              Defendants disagree, in order to avoid additional motions practice and to expeditiously

26              move forward with briefing the merits of the case, Plaintiffs and Defendants agreed

27              that the remainder of the documents Plaintiffs Conservation and Tribal Citizen Groups

28              had requested to be included in the record would not be certified as part of the
                                                      2
     Joint Notice Regarding Administrative Record,
     State of California v. Bernhardt, Case No. 4:18-cv-05712-YGR
       Case 4:18-cv-05712-YGR Document 104 Filed 05/07/19 Page 3 of 7



 1              administrative record but would be provided to the Court for its review, and that the

 2              parties may cite these documents as if they were part of the administrative record.

 3              Defendants will not object to Plaintiffs’ citation to these uncertified documents on the

 4              basis that they are not part of the administrative record.

 5
            7. Defendants intend to file the amended administrative record and provide all of the
 6
                documents requested by Plaintiffs Conservation and Tribal Citizen Groups to the
 7
                Court and the parties by May 15, 2019.
 8
            8. Based upon these agreements, Plaintiffs do not intend to file any motion challenging
 9
                the completeness of the administrative record or for leave to supplement the record.
10

11          9. Plaintiffs will file their motions for summary judgment by June 7, consistent with the

12              Court’s Case Management Order (Dkt. 97).

13

14   Dated: May 7, 2019            Respectfully submitted,

15                                 XAVIER BECERRA
16                                 Attorney General of California
                                   DAVID A. ZONANA
17                                 Supervising Deputy Attorney General

18                                 /s/ George Torgun
                                   GEORGE TORGUN
19
                                   SHANNON CLARK
20                                 CONNIE P. SUNG
                                   Deputy Attorneys General
21
                                   Attorneys for Plaintiff State of California, by and through Xavier
22                                 Becerra, Attorney General, and the California Air Resources Board
23
                                   HECTOR BALDERAS
24                                 Attorney General of New Mexico

25                                 /s/ Bill Grantham
                                   BILL GRANTHAM
26                                 Assistant Attorney General
27
                                   Attorneys for Plaintiff State of New Mexico, by and through Hector
28                                 Balderas, Attorney General
                                                     3
     Joint Notice Regarding Administrative Record,
     State of California v. Bernhardt, Case No. 4:18-cv-05712-YGR
      Case 4:18-cv-05712-YGR Document 104 Filed 05/07/19 Page 4 of 7



 1                               /s/ Stacey Geis
                                 Stacey Geis, CA Bar # 181444
 2                               Earthjustice
 3                               50 California St., Suite 500,
                                 San Francisco, CA 94111-4608
 4                               Phone: (415) 217-2000
                                 Fax: (415) 217-2040
 5                               sgeis@earthjustice.org
 6                               Attorney for all Conservation and Tribal Citizen Group Plaintiffs
 7
                                 Robin Cooley, CO Bar # 31168 (admitted pro hac vice)
 8                               Joel Minor, CO Bar # 47822 (admitted pro hac vice)
                                 Earthjustice
 9                               633 17th Street, Suite 1600
                                 Denver, CO 80202
10
                                 Phone: (303) 623-9466
11                               rcooley@earthjustice.org
                                 jminor@earthjustice.org
12                               Attorneys for Plaintiffs Sierra Club, Fort Berthold Protectors of
13                               Water and Earth Rights, The Wilderness Society, and Western
                                 Organization of Resource Councils
14
                                 Susannah L. Weaver, DC Bar # 1023021 (admitted pro hac vice)
15                               Donahue, Goldberg, & Weaver LLP
                                 1111 14th Street, NW, Suite 510A
16
                                 Washington, DC 20005
17                               Phone: (202) 569-3818
                                 susannah@donahuegoldberg.com
18
                                 Peter Zalzal, CO Bar # 42164 (admitted pro hac vice)
19                               Rosalie Winn, CA Bar # 305616
                                 Environmental Defense Fund
20
                                 2060 Broadway, Suite 300
21                               Boulder, CO 80302
                                 Phone: (303) 447-7214 (Mr. Zalzal)
22                               Phone: (303) 447-7212 (Ms. Winn)
                                 pzalzal@edf.org
23                               rwinn@edf.org
                                 Tomás Carbonell, DC Bar # 989797 (admitted pro hac vice)
24
                                 Environmental Defense Fund
25                               1875 Connecticut Avenue, 6th Floor
                                 Washington, D.C. 20009
26                               Phone: (202) 572-3610
                                 tcarbonell@edf.org
27

28                               Attorneys for Plaintiff Environmental Defense Fund
                                                     4
     Joint Notice Regarding Administrative Record,
     State of California v. Bernhardt, Case No. 4:18-cv-05712-YGR
       Case 4:18-cv-05712-YGR Document 104 Filed 05/07/19 Page 5 of 7



 1
                                  Laura King, MT Bar # 13574 (admitted pro hac vice)
 2                                Western Environmental Law Center
 3                                103 Reeder’s Alley
                                  Helena, MT 59601
 4                                Phone: (406) 204-4852
                                  king@westernlaw.org
 5
                                  Erik Schlenker-Goodrich, NM Bar # 17875 (admitted pro hac vice)
 6                                Western Environmental Law Center
 7                                208 Paseo del Pueblo Sur, #602
                                  Taos, NM 87571
 8                                Phone: (575) 613-4197
                                  eriksg@westernlaw.org
 9
                                  Attorneys for Plaintiffs Los Padres ForestWatch, Center for
10
                                  Biological Diversity, Citizens for a Healthy Community, Diné
11                                Citizens Against Ruining Our Environment, Earthworks, Montana
                                  Environmental Information Center, National Wildlife Federation,
12                                San Juan Citizens Alliance, WildEarth Guardians, Wilderness
                                  Workshop, and Wyoming Outdoor Council
13
                                  Darin Schroeder, KY Bar # 93828 (admitted pro hac vice)
14
                                  Ann Brewster Weeks, MA Bar # 567998 (admitted pro hac vice)
15                                Clean Air Task Force
                                  114 State Street, 6th Floor
16                                Boston, MA 02109
                                  Phone: (617) 624-0234
17                                dschroeder@catf.us
                                  aweeks@catf.us
18

19                                Attorneys for Plaintiff National Wildlife Federation

20                                Scott Strand, MN Bar # 0147151 (admitted pro hac vice)
                                  Environmental Law & Policy Center
21                                60 S. 6th Street, Suite 2800
22                                Minneapolis, MN 55402
                                  Phone: (312) 673-6500
23                                Sstrand@elpc.org

24                                Rachel Granneman, IL Bar # 6312936 (admitted pro hac vice)
                                  Environmental Law & Policy Center
25                                35 E. Wacker Drive, Suite 1600
26                                Chicago, IL 60601
                                  Phone: (312) 673-6500
27                                rgranneman@elpc.org

28                                 Attorneys for Plaintiff Environmental Law & Policy Center
                                                     5
     Joint Notice Regarding Administrative Record,
     State of California v. Bernhardt, Case No. 4:18-cv-05712-YGR
      Case 4:18-cv-05712-YGR Document 104 Filed 05/07/19 Page 6 of 7



 1
                                 David Doniger, DC Bar # 305383 (admitted pro hac vice)
 2                               Melissa Lynch, MA Bar # 689235 (admitted pro hac vice)
 3                               Natural Resources Defense Council
                                 1152 15th St. NW, Suite 300
 4                               Washington, DC 20005
                                 Phone: (202) 289-6868
 5                               ddoniger@nrdc.org
                                 llynch@nrdc.org
 6

 7                               Attorneys for Plaintiff Natural Resources Defense Council

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     6
     Joint Notice Regarding Administrative Record,
     State of California v. Bernhardt, Case No. 4:18-cv-05712-YGR
      Case 4:18-cv-05712-YGR Document 104 Filed 05/07/19 Page 7 of 7



 1                               JEAN E. WILLIAMS
                                 Deputy Assistant Attorney General
 2                               Environment & Natural Resources Division
 3                               United States Department of Justice

 4                               /s/ Carter F. Thurman
                                 CARTER F. THURMAN
 5                               Trial Attorney, admitted to GA Bar
                                 U.S. Department of Justice
 6                               Environment and Natural Resources Division
 7                               Natural Resources Section
                                 601 D Street, NW
 8                               Washington, D.C. 20044-7611
                                 Tel.: (202) 305-0444 / Fax: (202) 305-0506
 9                               Carter.Thurman@usdoj.gov
                                 CLARE M. BORONOW, admitted to MD Bar
10
                                 999 18th Street
11                               South Terrace, Suite 370
                                 Denver, CO 80202
12                               Tel.: (303) 844-1362 / Fax: (303) 844-1350
                                 clare.boronow@usdoj.gov
13
                                 Counsel for Defendants
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     7
     Joint Notice Regarding Administrative Record,
     State of California v. Bernhardt, Case No. 4:18-cv-05712-YGR
